Order entered July 30, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00423-CV

                          SCOTT DAMON RICHARDSON, Appellant

                                                  V.

                                   STEPHEN CRAIN, Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-09777

                                              ORDER
        The clerk’s record in this case is overdue. By postcard dated May 31, 2018, we notified

the Dallas County District Clerk that the clerk’s record was overdue. We directed the District

Clerk to file the record within thirty days. To date, the District Clerk has not filed the clerk’s

record nor otherwise responded to our notice.

        Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, either (1) the clerk’s record, or (2) written verification that appellant is not

indigent and has not paid for or made arrangements to pay for the record. We notify appellant

that if we receive verification he is not indigent and has not paid for or made arrangements to

pay for the record, we will, without further notice, dismiss the appeal. See TEX. R. APP. P.

37.3(b).
We DIRECT the Clerk to send copies of this order to:

Felicia Pitre
Dallas County District Clerk

All parties




                                          /s/     DAVID EVANS
                                                  JUSTICE